id office uilc cca_2009102214140654 -------------- number release date from -------------------------- sent thursday date pm to ----------------------------------------- cc -------------------- subject re tefra penalties on withholding issue we agree with your analysis in the below e-mail message related penalties would be addressed in an fpaa to the tier partner we would add only that without a prior fpaa to the key case entity the service will be bound by the partnership items of the key case entity including the components of the tier partner's outside_basis utilized in calculating the gain at the partner level the failure to report capital_gain and the from sent thursday date am to cc subject re tefra penalties on withholding issue the withholding issue for the tefra llc would be a partnership_item and would go on the 4605-a in the remarks section you’d use a narrative format and reference an 886-a which would explain the tax law argument etc if you are applying penalties at the tefra entity-level they too would be a paragraph in the remarks section and reference an 886-a for the penalties if this goes unagreed and fpaas are issued both of these partnership items would be reflected in the fpaa hope this helped please get back to me if i can be of further assistance
